Opinion issued April 19, 2007







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00204-CV



IN RE NANCY VASQUEZ, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Nancy Vasquez, challenges the court
reporter's refusal to amend the record. (1)
	We deny the petition for writ of mandamus.
	We deny the motion for emergency relief.

PER CURIAM


Panel consists of Justices Nuchia, Keyes, and Higley.
 
1.              
              
            ---